Citation Nr: 1706416	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate disability rating for impairment of the right knee based on limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife, mother, and friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the Veteran was granted service connection for impairment of the right knee and impairment of the left knee; a 10 percent disability evaluation was assigned for each knee, effective June 2, 1996.

In October 1997, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In November 1997, the Board remanded the Veteran's claims for additional development, and an October 2002 Board decision denied the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2004 Order, the Veteran's appeal concerning these issues was remanded to the Board.  

Subsequently, the Board remanded the Veteran's claims in January 2005, October 2005, and June 2006, and the Board denied the claims in October 2007.  The Veteran appealed the denial to the Court, and pursuant to a February 2010 Memorandum Decision and March 2010 Judgment, the Veteran's appeal was remanded to the Board.  

In March 2011 and August 2013, the Board remanded the Veteran's claims for additional development.  In July 2014, the Board decided the Veteran's claims.  The Veteran appealed the Board's decision to the Court, and pursuant to a June 2015 Joint Motion for Partial Remand, the Veteran's claims were remanded to the Board.  

In a November 2015 decision, the Veteran's claims were denied, and he appealed to the Court.  In August 2016, pursuant to a Joint Motion for Partial Remand, the Veteran's claim for a separate disability rating for limitation of motion of the right knee was remanded to the Board.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2013, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran was granted entitlement to a TDIU, effective November 1, 2008, and that he is currently in receipt of a total (100 percent disability evaluation).  The Veteran has not alleged entitlement to TDIU prior to November 1, 2008 and the record does not raise the issue.  As such, TDIU is not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the August 2016 Joint Motion for Partial Remand asserts that the Board failed to consider whether the Veteran is entitled to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion of the right knee.  The Board observes that the Veteran had flexion to 110 degrees at the most recent, September 2013 VA examination.  However, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  
A review of the most recent, September 2013 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the September 2013 VA examination is insufficient for purposes of determining whether the Veteran is entitled to a separate disability rating for limitation of motion of the right knee.  As such, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of any limitation of motion of the right knee.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since December 2015 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record all VA treatment records for the Veteran dated from March 2016 to the present. 

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of any limitation of motion of the right knee.  

The claims file should be made available to the examiner for review in connection with the examination. 
The examination should include a statement as the effect of any limitation of motion of the right knee on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for a separate disability rating for limitation of motion of the right knee should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




